  Case: 4:20-cv-01096-SRC Doc. #: 8 Filed: 11/04/20 Page: 1 of 12 PageID #: 114




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CASSIE GREEN a.k.a                  )
CASSIE HAYES-MCDONALD,              )
                                    )
                Plaintiff,          )
                                    )
v.                                  )
                                    )
EQUIFAX INFORMATION SERVICES,       )
LLC; AMERICOLLECT, INC.;            )                              CIVIL ACTION NO.
PENNSYLVANIA HIGHER EDUCATION       )                                4:20-CV-01096
ASSISTANCE AGENCY PARENTS’          )
ASSOCIATION, INC.; FIRST PREMIER    )
BANK; BARCLAYS BANK DELAWARE;       )
ALLY FINANCIAL, INC.; AND COMENITY, )
LLC,                                )
                                    )
                Defendants.         )

              DEFENDANT COMENITY, LLC’S REPLY SUGGESTIONS IN SUPPORT OF
                    MOTION TO COMPEL ARBITRATION AND TO DISMISS

          Defendant Comenity, LLC (“Comenity”) hereby submits its Reply Suggestions in

Support of its Motion to Compel Arbitration and to Dismiss, stating as follows:

                                       I. INTRODUCTION

          In response to Comenity’s Motion to Compel Arbitration, Plaintiff provides a self-serving

Declaration stating that she did not receive the credit card agreement (“Account Agreement”) at

issue. This is irrelevant, as Plaintiff’s use of the card for three years establishes her assent to the

terms of the Account Agreement. Plaintiff also does not defeat the presumption that Comenity

sent her the Account Agreement according to its policies and procedures, nor did Plaintiff opt out

of the arbitration provision (“Arbitration Provision”) contained within the Account Agreement.

Plaintiff also argues that the Account Agreement is unconscionable, but this challenge must be

submitted to the arbitrator under the parties’ delegation provision. Even if the Court addresses



44464113 v1
  Case: 4:20-cv-01096-SRC Doc. #: 8 Filed: 11/04/20 Page: 2 of 12 PageID #: 115




this argument, the Account Agreement and Arbitration Provision are nearly identical to

agreements that courts in Missouri have upheld time and time again. As a result, Comenity asks

the Court to compel Plaintiff’s claims against Comenity to arbitration and dismiss Comenity

from this matter.

                                          II. ARGUMENT

          A.     Plaintiff Assented to the Credit Card Agreement by Using the Credit Card.

          Plaintiff states that she never assented to the terms of the Arbitration Provision, arguing

that (1) she never received the Account Agreement and (2) Comenity should not be entitled to

the presumption of the “mailbox rule.” Both arguments fail.

          First, Plaintiff’s argument that she did not assent to the Arbitration Provision because she

did not receive the Account Agreement is irrelevant because the use of a credit card amounts to

acceptance of the cardholder agreement. See Fahey v. U.S. Bank Nat’l Ass’n, No. 4:05CV01453

FRB, 2006 WL 2850529, at *2 (E.D. Mo. 2006) (rejecting plaintiff’s argument that defendant

must produce an application or other document bearing plaintiff’s signature). Here, the evidence

shows that Plaintiff used her Torrid credit card for years. Plaintiff opened the Account on

September 7, 2017, made her last purchase on the Account on August 12, 2020, and made her

last payment on the Account on August 10, 2020. (Strickland Decl. ¶ 17 & Ex. C thereto.)

Plaintiff does not even respond to Comenity’s case law establishing that the use of a credit card

constitutes acceptance of a cardholder agreement. Thus, by using the credit card, Plaintiff

accepted the terms of the Agreement, including the Arbitration Provision and delegation

provision. See Fahey, 2006 WL 2850529 at *2 (“The evidence submitted by U.S. Bank shows

that the two credit card accounts in question were issued to both plaintiff and his former wife as

co-obligors, that the terms, including the arbitration clause, were provided to plaintiff and his

former wife. It is further clear that both of the cards were used. The use of the cards amounts to


44464113 v1                                        2
  Case: 4:20-cv-01096-SRC Doc. #: 8 Filed: 11/04/20 Page: 3 of 12 PageID #: 116




acceptance of the terms of the cardholder agreements.”); Pleasants v. Am. Express Co., No. 4:06-

CV-1516(CEJ), 2007 WL 2407010, at *3 (E.D. Mo. Aug. 17, 2007) (“The use of the cards

amounted to acceptance of the card’s terms and conditions.”).

          Second, Plaintiff argues that Comenity should not be entitled to the presumption created

by the mailbox rule, but as discussed above, this argument is inapposite because Plaintiff’s assent

to the Account Agreement is shown by her continued use of the Torrid credit card. Even so,

Plaintiff’s argument that Comenity should not be entitled to the mailbox rule because it sent two

recent pieces of mail to her attorney in recent months does not impact whether Comenity sent the

credit card agreement to Plaintiff three years ago when Plaintiff opened the account at issue in

September 2017.        Indeed, it would be foolish for Comenity not to now send these

communications to Plaintiff’s counsel, as communicating with a consumer after being informed

the consumer is represented by counsel can cause problems of its own. See 15 U.S.C. §

1692c(a)(2) (prohibiting communicating with a consumer with knowledge that the consumer is

represented by an attorney);1 see also Mo. Sup. Ct. Rule 4-4.2 (prohibiting communications with

those who are represented by counsel without consent or authorization to do so).

          Further, Plaintiff has submitted no evidence to contradict Comenity’s evidence that it

mailed a copy of the Account Agreement to her when she opened the Torrid Account and her

conclusory statement that she never received it does not suffice. See Wold v. Dell Fin. Servs.,

L.P., 598 F. Supp. 2d 984, 987 (D. Minn. 2009) (“The combination of Wold's performance of the

contract (paying off his debt to DFS) with a presumption that ‘a properly mailed document is

received by the addressee,’ leads this Court to find that a valid arbitration agreement did exist

between Wold and DFS.” (quoting Davis v. U.S. Bancorp, 383 F.3d 761, 766 (8th Cir. 2004)).

          1
          Although Comenity is not a “debt collector” under the FDCPA, it is common to communicate directly
with a consumer’s attorney as a good business practice and out of an abundance of caution.



44464113 v1                                         3
  Case: 4:20-cv-01096-SRC Doc. #: 8 Filed: 11/04/20 Page: 4 of 12 PageID #: 117




By providing testimony that Comenity sent the Account Agreement to Plaintiff as part of a

Welcome Kit pursuant to its policies and procedures and that Comenity did not receive any

record that the Welcome Kit or credit card agreement were returned as undeliverable, (Strickland

Decl. ¶ 13), Comenity has “created a presumption that plaintiff received the arbitration clause.”

Pleasants, 2007 WL 2407010, at *3. Plaintiff’s conclusory statement that she did not receive the

Account Agreement at the time she opened the account at issue does not defeat Comenity’s

Motion to Compel Arbitration. See Wold, 598 F. Supp. 2d at 987 (“Denial of receipt of an

agreement with an arbitration clause is not sufficient to overcome the presumption of receipt.”);

Pleasants, 2007 WL 2407010, at *3.2

          In sum, Plaintiff’s assent to the Account Agreement—and Arbitration Provision—is

evidenced by Plaintiff’s use of the Torrid credit card at issue.                    Additionally, Plaintiff has

provided no evidence to overcome the presumption that Comenity sent her the Account

Agreement containing the Arbitration Provision in accordance with its policies and procedures.

As a result, Plaintiff is required to arbitrate her disputes with Comenity.

          B.     Any Challenge to the Account Agreement as a Whole Must Be Submitted to
                 the Arbitrator.

          Plaintiff argues that the “arbitration agreement is not a valid contract.” (Resp. at 3.)

Plaintiff does not deny that she opened a Torrid credit card account, only that the Account

Agreement as a whole is invalid because she never received the Account Agreement and did not

agree to arbitrate her claims against Comenity.


          2
            Plaintiff also did not opt-out of the Arbitration Provision after receiving the Account Agreement. (See
Strickland Decl. ¶ 13.) Plaintiff’s failure to opt-out is yet additional evidence that she accepted the Arbitration
Provision. See Lee v. Burlington Coat Factory of Mo., LLC, No. 4:17-cv-02467-AGF, 2018 WL 1410235, at *4
(E.D. Mo. Mar. 21, 2018) (“Plaintiff accepted the offer to enter the Arbitration Agreement by failing to timely opt
out. . . . By failing to timely opt out, Plaintiff manifested his acceptance of the Arbitration Agreement's terms.”);
Karzon v. AT & T, Inc., No. 4:13–CV–2202 CEJ, 2014 WL 51331, at *2 (E.D. Mo. Jan. 7, 2014) (“By failing to opt
out, he affirmatively accepted the arbitration agreement [under Missouri law].”).



44464113 v1                                              4
  Case: 4:20-cv-01096-SRC Doc. #: 8 Filed: 11/04/20 Page: 5 of 12 PageID #: 118




          Plaintiff’s arguments related to the validity of the Account Agreement must be submitted

to the Arbitrator. The Account Agreement specifies that “any dispute or argument that concerns

the validity or enforceability of the Agreement as a whole is for the arbitrator, not a court, to

decide.” (See Ex. A to Strickland Decl. (emphasis added)). The Supreme Court has upheld these

so-called “delegation provisions” as valid, noting that challenges to an agreement as a whole—

and not specifically to an agreement’s delegation provision—must be decided by an Arbitrator,

not a court. See Rent-A-Ctr., West, Inc. v. Jackson, 561 U.S. 63, 72 (2010); see also Buckeye

Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 443 (2006) (“[B]ecause respondents challenge

the Agreement, but not specifically its arbitration provisions, those provisions are enforceable

apart from the remainder of the contract. The challenge should therefore be considered by an

arbitrator, not a court.”).

          When faced with a delegation provision, “the only question the Court may endeavor to

answer at the outset is whether the delegation provision is valid, or whether, as Plaintiff argues,

the delegation provision itself is unconscionable and must be voided. If the delegation provision

is valid as a matter of law, all other issues raised in the case should not be addressed, and the

Court's only role will be to enter an order compelling arbitration.” Jones v. Titlemax of Mo., Inc.,

No. 4:15-cv-01361-JAR, 2016 WL 4158886, at *4 (E.D. Mo. Aug. 5, 2016). Indeed, “[w]here

there is a validly formed contract that contains a delegation provision, the Court must stay the

case and refer the matter to arbitration pursuant to the contract.” Driver v. BPV Market Place

Invs., L.L.C., No. 4:17-CV-1607 CAS, 2018 WL 3363795, at *5. And a plaintiff cannot avoid

such a provision without specifically attacking the validity of the delegation clause: “If the party

resisting arbitration does not challenge the enforceability of a delegation provision, ‘the only

question for a court faced with a motion to compel arbitration is whether the delegation provision




44464113 v1                                      5
  Case: 4:20-cv-01096-SRC Doc. #: 8 Filed: 11/04/20 Page: 6 of 12 PageID #: 119




clearly and unmistakably delegated authority to the arbitrator to determine issues of

arbitrability.’” Id., 2018 WL 3363795, at *5 (quoting Dotson v. Dillard's, Inc., 472 S.W.3d 599,

606 (Mo. Ct. App. 2015)).

          Plaintiff has made no such specific challenge here. Absent a specific, valid attack as to

the enforceability of the delegation clause itself, the plain language of the Arbitration Provision,

including the delegation clause, must control. See id. (“Therefore, unless plaintiff challenges the

delegation clause specifically, the Court must treat it as valid under § 2 of the FAA, and enforce

it under §§ 3 and 4, ‘leaving any challenge to the validity of the Agreement as whole for the

arbitrator.’” (quoting Rent-A-Center, 561 U.S. at 72)); Jones, 2016 WL 4158886, at *5 (“Thus,

the Court determines that the delegation provision is valid, and must refer to arbitration any

dispute about the validity and applicability of the Arbitration Provision.”) Because Plaintiff does

not challenge the delegation clause specifically, her challenge as to the validity of the contract as

a whole must be reserved for the Arbitrator. See Driver, 2018 WL 3363795, at *6 (“The

Agreement's delegation clause grants the arbitrator exclusive authority to resolve any dispute

relating to the Agreement's applicability. Because plaintiff does not challenge the delegation

provision specifically, the Court must treat it as valid, and leave plaintiff's applicability challenge

to the arbitrator.”); see also Jaber v. GC Servs. Limited P’ship, No. 4:19CV1764 JCH, 2020 WL

1170237, at *4 (E.D. Mo. Mar. 11, 2020) (“Plaintiff here does not challenge the provision of the

Agreement that delegates the authority to resolve issues of arbitrability to the arbitrator. Thus, it

is for the arbitrator to determine the validity of the arbitration agreement as a whole.”); Wallace

v. Commc’ns Unlimited, Inc., No. 4:18-cv-00503-JAR, 2019 WL 1001701, at *6 (E.D. Mo. Mar.

1, 2019) (“The Court concludes that Plaintiffs have not shown that the delegation provision in




44464113 v1                                       6
  Case: 4:20-cv-01096-SRC Doc. #: 8 Filed: 11/04/20 Page: 7 of 12 PageID #: 120




the Agreement is invalid. As such, ‘the Court's only role will be to enter an order compelling

arbitration.’” (citation omitted)).

          C.     Plaintiff’s Unconscionability Argument Must Be Submitted to the
                 Arbitrator.

          Plaintiff next argues that the Account Agreement at issue is unconscionable. (Resp. at 5-

6.) As stated above, however, this argument must be submitted to the Arbitrator pursuant to the

parties’ delegation clause. See Troia v. Tinder, Inc., No. 4:19-CV-1647 RLW, 2020 WL 619855,

at *4 (E.D. Mo. Feb. 10, 2020) (finding that the “issue of unconscionability is for the arbitrator,

not the Court, to decide” pursuant to the parties’ delegation clause).

          Even if this Court were to consider Plaintiff’s unconscionability argument, neither the

Account Agreement nor the Arbitration Provision is unconscionable.3                         The Eighth Circuit

recently discussed the standard that AT&T Mobility LLC v. Concepcion, 563 U.S. 333 (2011) and

Brewer v. Missouri Title Loans, 364 S.W.3d 486 (Mo. 2012) have established for reviewing

unconscionability in Missouri:

          Missouri courts have traditionally viewed unconscionability in the context of
          procedural unconscionability, i.e., the formalities of making the contract, and
          substantive unconscionability, i.e., the terms set forth in the contract. But because
          Concepcion “dictate[d] a review” limited to “whether state law defenses such as
          unconscionability impact the formation of a contract,” the court's analysis would
          no longer focus on the traditional distinction between procedural and substantive
          unconscionability and would instead be “limited to a discussion of facts relating
          to unconscionability impacting the formation of the contract.” Brewer v. Missouri
          Title Loans, 364 S.W.3d 486, 492 n. 3 (Mo. 2012) (emphasis in original). The
          [Brewer] court went on to instruct that in future cases, Missouri courts “shall limit
          review of the defense of unconscionability to the context of its relevance to
          contract formation.” Id.

Torres v. Simpatico, Inc., 781 F.3d 963, 968-69 (8th Cir. 2015). “Missouri courts have described

an unconscionable agreement as one in which ‘no man in his senses and not under delusion

          3
           Plaintiff does not clearly state whether it is the Account Agreement or the Arbitration Provision that is
allegedly unconscionable. No matter, as neither is unconscionable.



44464113 v1                                              7
  Case: 4:20-cv-01096-SRC Doc. #: 8 Filed: 11/04/20 Page: 8 of 12 PageID #: 121




would make, on the one hand, and as no honest and fair man would accept on the other.’” Cicle

v. Chase Bank USA, 583 F.3d 549, 554 (8th Cir. 2009) (citations omitted).

          Plaintiff asserts unconscionability arguments that have been rejected time and time again

in Missouri. Plaintiff first argues that the Arbitration Provision is unconscionable because it is a

contract of adhesion, but the Supreme Court of Missouri has held that “lack of negotiation and

the adhesive nature of a contractual agreement are factors to consider in determining

unconscionability, but ‘post-Concepcion, a court should not invalidate an arbitration agreement

in a consumer contract simply because it is contained in a contract of adhesion or because the

parties had unequal bargaining power, as these are hallmarks of modern consumer contracts

generally.’” State ex rel. Hewitt v. Kerr, 461 S.W.3d 798, 809-10 (Mo. 2015) (internal citations

omitted). Additionally, the fact that Comenity used a standard agreement does not make it

unconscionable. See Jones, 2016 WL 4158886, at *6 (noting that the arbitration provision’s “use

of bold and underlined print and its repeated statements regarding the waiver of rights indicate

that it was not beyond the grasp of a person of reasonable capability”).

          Plaintiff’s argument about the size of the font and location of the Arbitration Provision

are also unpersuasive, as the Arbitration Provision is clearly set out in the Account Agreement

using bold font and all caps. The heading of the Arbitration Provision is in bold font and is

larger than the text of the language of the Arbitration Provision. The Arbitration Provision also

states—in bold font and in all caps—that the consumer should “READ THIS ARBITRATION

PROVISION CAREFULLY” and that the Arbitration Provision will impact dispute resolution

between the parties “IF YOU DO NOT REJECT THIS ARBITRATION PROVISION IN

ACCORDANCE WITH PARAGRAPH C.1. BELOW.” Paragraph C.1.—also in bold font—

provides the method for a consumer to reject the arbitration provision.




44464113 v1                                       8
  Case: 4:20-cv-01096-SRC Doc. #: 8 Filed: 11/04/20 Page: 9 of 12 PageID #: 122




          Plaintiff’s arguments regarding the font size and contents of the Arbitration Provision are

the same type of arguments that have been repeatedly rejected in Missouri. See Jones, 2016 WL

4158886, at *5 (finding that the agreement’s “use of bold print and repeated statements

explaining the nature of arbitration and the binding nature of the” arbitration provision at issue

undermined plaintiff’s unconscionability argument); Iappini v. Silverleaf Resorts, Inc., 116 F.

Supp. 3d 932, 939 (E.D. Mo. 2015) (finding that the agreement was not unconscionable when the

language in the arbitration provision was “not unusually small, hidden, or concealed compared to

the rest of the document” and was shown “in bold capital letters”); Kenner v. Career Educ.

Corp., No. 4:11CV00997 AGF, 2011 WL 5966922, at *4 (E.D. Mo. Nov. 29, 2011) (“The Court

concludes that the arbitration clause in this case is not procedurally unconscionable. As noted

above, the clause is one of several terms in the Enrollment Agreement, not buried in fine print,

but in the same clear font style and size as other terms, with the words, ‘Dispute Resolution’ in

bold.”); see also Cicle, 583 F.3d at 554 (noting with approval the agreement’s use of “all-

uppercase font explaining the litigation rights that were being waived by acceptance and use of

the card”). While Plaintiff does not even argue that the Arbitration Provision is substantively

unconscionable, the Court need not consider substantive unconscionability since the Arbitration

Provision is not procedurally unconscionable.           See Kenner, 2011 WL 5966922, at *4.

Accordingly, neither the Account Agreement nor the Arbitration Provision at issue are

unconscionable.

          D.     Plaintiff’s Claims Against Comenity Should Be Dismissed.

          Next, Plaintiff argues that if the Court grants Comenity’s Motion to Compel Arbitration,

the Court should not dismiss Comenity. Courts may dismiss a party from a lawsuit after

compelling arbitration if “it is clear the entire controversy between the parties will be resolved by

arbitration.” Saddler v. Carvana, LLC, No. 4:20-cv-105-HEA, 2020 WL 4596923, at *4 (E.D.


44464113 v1                                        9
 Case: 4:20-cv-01096-SRC Doc. #: 8 Filed: 11/04/20 Page: 10 of 12 PageID #: 123




Mo. Aug. 11, 2020) (emphasis added) (quoting Green v. SuperShuttle Int’l, Inc., 653 F.3d 766,

769-70 (8th Cir. 2011)). Because all of the claims between Plaintiff and Comenity are subject to

arbitration, there is no reason for Comenity to remain in this lawsuit.

          E.     If This Court Determines that the Making of the Arbitration Provision is at
                 Issue, Comenity Requests a Trial Pursuant to 9 U.S.C. § 4.

          If this Court were to find that the arguments proffered by Comenity are insufficient to

determine the arbitrability of Plaintiff’s claims raised in her Complaint, Comenity again reserves

the issue of arbitrability for trial. The FAA specifically permits that a trial may be held on the

issue of assent to arbitration.        See 9 U.S.C. § 4 (stating that “[i]f the making of

the arbitration agreement . . . be in issue, the party alleged to be in default may . . . demand a

jury trial of such issue”); see also Neb. Mach. Co. v. Cargotec Sols., LLC, 762 F,3d 737, 743 (8th

Cir. 2014). Although Plaintiff has presented no evidence apart from a conclusory declaration

stating that she did not assent to the credit card agreement at issue—even though she used the

card for years—Comenity reserves its right to demand a trial on the issue of arbitrability should

this Court decline to enforce the Account Agreement’s delegation clause referring such disputes

to an arbitrator.

                                       III. CONCLUSION

          As shown above, Plaintiff should be compelled to arbitrate her claims against Comenity,

and Plaintiff’s claims against Comenity should be dismissed. Plaintiff assented to the Arbitration

Provision by using the Torrid credit card, and any challenges to whether the agreement is valid

or unconscionable should be reserved for the Arbitrator.            For these reasons, Comenity

respectfully requests that this Court compel Plaintiff’s claim against Comenity to arbitration and

dismiss Plaintiff’s claims against Comenity.




44464113 v1                                      10
 Case: 4:20-cv-01096-SRC Doc. #: 8 Filed: 11/04/20 Page: 11 of 12 PageID #: 124




          Respectfully submitted this 4th day of November, 2020.


                                          /s/ Ryan S. Rummage
                                          Ryan S. Rummage (Missouri Bar No. 69871)
                                          BURR & FORMAN LLP
                                          420 North 20th Street, Suite 3400
                                          Birmingham, Alabama 35203
                                          Telephone: (205) 251-3000
                                          Facsimile: (205) 458-5100
                                          rrummage@burr.com

                                          Attorney for Defendant
                                          COMENITY, LLC




44464113 v1                                     11
 Case: 4:20-cv-01096-SRC Doc. #: 8 Filed: 11/04/20 Page: 12 of 12 PageID #: 125




                             CERTIFICATE OF SERVICE

       I hereby certify that I have served a copy of the foregoing document by Notice of
Electronic Filing on all counsel of record on this the 4th day of November, 2020:



                                                      /s/ Ryan S. Rummage
                                                      OF COUNSEL




44464113 v1                               12
